Beatty, C. J.
The petition in this case is substantially the same as that in Ex parte Walpole, reported in 84 Cal. 584, where it was held that the matters alleged were insufficient to justify the issuance of the writ. But as some members of the court were in doubt as to the correctness of that decision, we concluded, after some hesitation, to. treat this petition as sufficient, and issue the writ, to which the sheriff has made his return, showing that he holds the petitioner under and by virtue of a commitment based upon an order of a com*124mitting magistrate, holding him to answer for the offense of forging election returns and willfully substituting forged and counterfeit returns of an election in place of true returns, etc.
The evidence adduced upon the examination of the petitioner, with the exception of some exhibits consisting of the election returns in question and other documents, which are in the official custody of the registrar of voters, has been produced for our inspection, from which it appears that the offense above specified has been committed.
As to the person or persons who made the alterations, the evidence is less satisfactory, but we cannot say that it was insufficient to warrant the committing magistrate in holding the petitioner to answer.
Upon a reconsideration of the point decided in Ex parte Walpole, 84 Cal. 584, we are satisfied that it was correctly decided, and that the petition in this case was insufficient to call for the issuance of the writ.
The petitioner is remanded.
De Haven, J., McFarland, J., Garoutte, J., Van Fleet, J., and Harrison, J., concurred.